DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Filipovic et al (US 2013/0310109) in view of Huang et al (US 2017/0358838).

Regarding claims 1/7/11, Filipovic teaches a method/storage medium/mobile terminal

for reducing a specific absorption rate (SAR) of a mobile terminal 106 (Fig. 1) including a storage device 308, a processor 320 (Fig. 3), the method comprising: during a in some embodiments, antenna switching may be accomplished by measuring the performance characteristics of antennas 370a and 370b (e.g., signal strength of signals transmitted and received via the antennas, power level, SINR, SNR, and the like) using the measurement circuitry 342a, 342b, and/or 342c. The performance characteristics of antennas 370a and 370b may be compared by the processor/controller 320, the RAT Module 302a, the transmit circuits 330a, the receive circuits 340a, 340b, or a combination thereof.); and
switching a communication workload to the antenna and reducing a radio frequency (RF) transmitting power of the antenna if the signal magnitude of the antenna is larger than the signal magnitude of the other antenna (¶0061: if the performance characteristics of antenna 370b are better than the performance characteristics of antenna 370a, the transmit circuit 330a and receive circuit 340a may be switched to antenna 370b. ¶0058: As such, when one or more of the antennas 370a and 370b are blocked, the maximum transmit power level allowed may be significantly reduced in order to avoid exceeding SAR limits.)


In the same field, Huang teaches switching from the bottom antenna to the top antenna (¶0018). It would have been obvious to one having skill in the art before the invention was made to include the position of antenna switching of Huang into the mobile terminal of Filipovic in order to avoid death grip when one antenna efficiency suffers degradation due to hard grip (¶0018).

Regarding claims 2/8/12, Filipovic as modified teaches the method of claim 1, wherein the step of examining the signal magnitude of the top antenna of the mobile terminal and the signal magnitude of the bottom antenna of the mobile terminal and comparing the signal magnitude of the top antenna with the signal magnitude of the bottom antenna during the communication process comprises:
utilizing a baseband chip to real-time calculate the signal magnitude of the top antenna and the signal magnitude of the bottom antenna during the communication process; and comparing the signal magnitude of the top antenna with the signal magnitude of the bottom antenna (¶0054: The RAT module 302a may include baseband circuitry. ¶0061: The performance characteristics of antennas 370a and 370b may be compared by the processor/controller 320, the RAT Module 302a, the transmit circuits 330a, the receive circuits 340a, 340b, or a combination thereof.)



Regarding claims 4/14, Filipovic as modified teaches the method of claim 1, wherein the step of switching the communication workload to the top antenna and reducing the radio frequency (RF) transmitting power of the top antenna if the signal magnitude of the top antenna is larger than the signal magnitude of the bottom antenna (See supra). Filipovic as modified does not teach comprising:
utilizing a double pole double throw switch to switch the communication workload to the top antenna if the signal magnitude of the top antenna is larger than the signal magnitude of the bottom antenna. However, switch 360 in Fig. 3-4 could be implemented as a double pole double throw switch if the input is two and the output is four. It would have been obvious to one having skill in the art before the invention was made to include a double pole double throw switch into the mobile device of Filipovic and Huang in order to provide greater flexibility when designing system components and/or parts.
Filipovic as modified inherently teaches utilizing a RF chip to reduce the radio frequency
Each transceiver 1522 receives and processes a respective symbol stream to provide one or more analog signals, and further conditions (e.g., amp1ifies, filters, and up converts) the analog signals to provide a modulated signal suitable for transmission over the MIMO channel.)

Regarding claims 5/15, Filipovic as modified teaches the method of claim 1, further comprising:

completing a process if the signal magnitude of the top antenna is lower than the signal magnitude of the bottom antenna after the step of examining the signal magnitude of the top antenna of the mobile terminal and the signal magnitude of the bottom antenna of the mobile terminal and comparing the signal magnitude of the top antenna with the signal magnitude of the bottom antenna during the communication process (¶0118: if the performance characteristics of the second antenna 370b are worse than a predetermined threshold compared to the original antenna 370a, or are worse than the performance characteristics of antenna 370a, the processor/controller 320 and/or the RAT Module 302a may cause the switching circuit 360 to switch the receiver circuit 340a and the transmit circuit 330a back to the first antenna 370a.)



Regarding claim 6, Filipovic as modified teaches the method of claim 1, wherein the mobile terminal is a smart phone (¶0003: LTE).

6.	 Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Filipovic et al in view of Huang et al as applied to claims 5, 9 and 15 above, and further in view of Leukkunen (US 2012/01900398).

Regarding claims 16-18, Filipovic as modified by Huang teaches the mobile terminal of claims 5, 9, 15, wherein the completing a process if the signal magnitude of the top antenna is lower than the signal magnitude of the bottom antenna (See supra). Filipovic as modified does not teach comprising:
using the bottom antenna operating in a maximum power to transmit RF signal if the signal magnitude of the top antenna is lower than the signal magnitude of the bottom antenna after the operation of examining the signal magnitude of the top antenna of the mobile terminal and the signal magnitude of the bottom antenna of the mobile terminal.
In other words, Filipovic as modified teaches switching back to bottom the antenna 370a if the performance characteristic of the top antenna 370b is lower than the bottom antenna 370a (¶118), but Filipovic does not teach that the bottom antenna 370a operates at a maximum transmit RF signal.

Leukkunen teaches in Fig. 9-10 that in block 10D if SWR>Th (user proximity is sensed), the second set of antenna 910-2 is selected and transmitted at a power level less than SAR. However, if SWR<Th, the original selected set 910 is selected and transmitted with no power limitation (¶0055-0056).
Therefore, it would have been obvious to one having skill in the art before the invention was made to include the power adjustment of Leukkunen into the mobile terminal of Filipovic and Huang so that the transmitted power is controlled to a SAR limit complying level (¶0020).

Response to Arguments
Applicant's arguments filed 6/7/21 have been fully considered but they are not persuasive.
Regarding the rejection of claims 1, 7 and 11, the Applicant argues,
“Applicant respectfully submits that Claim 1 recite limitations that have not been disclosed, taught, or even suggested by the cited references. For example, claim 1 recites: (emphasis added)
“switching a communication workload to the top antenna and
reducing a radio frequency (RF) transmitting power of the top
antenna if the signal magnitude of the top antenna is larger than the signal magnitude of the bottom antenna”
At page 3 of Office Action, the Examiner asserts that Filipovic discloses this limitation. In particular, Examiner asserts that paragraph 58 of Filipovic discloses the above limitation because 

First, Filipovic does not reduce the radio frequency transmitting power. Instead, it merely allows the maximum transmit power level be reduced. In other words,
Filipovic merely sets a cap of the maximum transmit power level but does not disclose to adjust the actually-transmitting RF power.”

In response, the examiner respectfully disagrees. First, the claim does not define what the transmit power is. Second, although the claimed limitation does not have to be read into language of the specification during the prosecution, paragraph 0047 of the present invention discloses that “the transmitting power of the top antenna is reduced to reduce the SAR and prevent from damaging the user’s body”. Emphasis added
Filipovic teaches in paragraph 0058:
“As such, when one or more of the antennas 370a and 370b are blocked, the maximum transmit power level allowed may be significantly reduced in order to avoid exceeding SAR limits.” Emphasis added
As a result, the reducing in the maximum transmit power in order to avoid exceeding SAR limits requires lower level of the transmission level.

“Second, to the extent that Filipovic discloses something related to the radio frequency transmitting power, Filipovic merely suggests that the maximum transmit power level allowed may be significantly reduced when one or more of the antennas 370a and 370b are blocked. In other words, Filipovic does not disclose to reduce it if the signal magnitude of the top antenna is larger than the signal magnitude of the bottom antenna.” 

In response, Filipovic teaches in paragraph 0059:
“Accordingly, certain aspects of various embodiments described herein are directed to switching transmit circuit 330a/receive circuit 340a and receive circuit 340b for transmitting and receiving via the different antennas 370a and 370b to improve performance of the access terminal 106.
As a result, improved performance of the access terminal 106 may be achieved if the transmit circuit 330a and the primary receive circuit 340a are coupled to the highest performing antenna 370a or 370b. For example, the dynamic switching of the transmit and receive circuits may mitigate antenna blockage and may allow for selecting antennas in such a way to meet regulatory limits at the least cost to performance and/or to enable good transmit and receive conditions.”

Therefore, Filipovic does teach the claimed limitation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854.  The examiner can normally be reached on MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEE . NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649